Case 19-51291-tnw       Doc 121     Filed 12/18/19 Entered 12/18/19 11:36:26          Desc Main
                                   Document      Page 1 of 5



                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 LEXINGTON DIVISION

IN RE:
                                                                           CASE NO. 19-51291
GIGA ENTERTAINMENT MEDIA, INC.                                             CHAPTER 7

         DEBTOR


                   CHAPTER 7 TRUSTEE’S REPORT OF AUCTION SALE


         Comes James D. Lyon, as Trustee (the “Trustee”) of the Bankruptcy Estate of Giga

Entertainment Media, Inc. (the “Debtor”), by counsel, and hereby gives this report of auction of

the Purchased Assets (defined below) conducted pursuant to the Order (A) Establishing Sale and

Bidding Procedures; (B) Approving Notice of Sale; and (C) Setting Sale Hearing Date entered

herein on November 15, 2019 (the “Sale Procedures Order”) [D.N. 115]:

         1.     As detailed in the Sale Procedures Order, GLB2019, LLC acted as the stalking

horse bidder and submitted an initial bid for the Purchased Assets of twenty thousand dollars

($20,000.00).

         2.     Subsequently, in accordance with the Bid Procedures and the Sale Procedures

Order, David Shutvet, Riva Wilkins, Gary Nerlinger, Patricia Gilchrist, Lyle Gillman, Bob

Barnard, Arthur Mellon and William Freeman, jointly and severally (collectively, the “Equity

Security Holders”) were deemed a qualified Competing Bidder by the Trustee.

         3.     In accordance with the Sale Procedure Order, the Trustee provided substantial due

diligence documents to the Stalking Horse Bidder and the Competing Bidder, comprised of the

following items:

                    a. Audited financial statements from 2015;
Case 19-51291-tnw        Doc 121     Filed 12/18/19 Entered 12/18/19 11:36:26             Desc Main
                                    Document      Page 2 of 5



                    b. Capitalization table with transactions;

                    c. Board meeting minutes prior to and subsequent to June 2018;

                    d. Various creditor invoices;

                    e. Azlo, Chase Bank, and PNC account statements;

                    f. Salary payments owed to GEM board members;

                    g. Promissory notes;

                    h. Bank register transactions;

                    i. Subscriptions log;

                    j. Termination letters of certain employees;

                    k. Spreadsheet of possible fraudulent conveyances from 2013-2019;

                    l. Development costs past and projected for SELFEO project;

                    m. Special shareholder meeting minutes;

                    n. Employment agreements;

                    o. Balance sheets;

                    p. Profit and loss statements; and

                    q. Signature authorization on bank accounts dated October 2018.

       4.        On December 16, 2019, the Equity Security Holders submitted a competing bid of

$26,000.00 to the Trustee, as demonstrated by the executed APA attached hereto as Exhibit 1.

       5.        Pursuant to the Sale Procedures Order, on December 17, 2019, at approximately

9:00 a.m., the Trustee began the auction of all of the properties, assets, rights and interests of the

Trustee (excluding the Excluded Assets, as defined in the asset purchase agreement), consisting of

the following:

                        a.     Claims and causes of actions for avoidable transfers under Chapter




                                                  2
Case 19-51291-tnw       Doc 121     Filed 12/18/19 Entered 12/18/19 11:36:26           Desc Main
                                   Document      Page 3 of 5



               5 of the Bankruptcy Code and applicable state law against third parties including

               but not limited to transfers to creditors and insiders of the Debtor;

                      b.      Claims and causes of action under applicable state or federal law

               against prior directors, officers and shareholders of the company including but not

               limited to breach of fiduciary duty, shareholder derivative claims, conflicts of

               interest, negligence and fraud;

                      c.      All books, records, documents and electronic media containing

               information of any type related to the claims and causes of action identified in

               Section 2.1(a) and (b) of the asset purchase agreement;

                      d.      All equipment (including office equipment), fixtures, and

               furnishings;

                      e.      To the extent assignable, all rights of the Debtor under

               nondisclosure or confidentiality, non-compete, non-solicitation or similar

               agreements with any employees and agents of the Debtor or with third parties, other

               than any such rights of the Debtor to the extent pertaining exclusively to any

               Excluded Assets as defined in the asset purchase agreement;

                      f.      To the extent owned by or subject to the control of the Debtor, all

               Equity Interests in the Debtor; and

                      g.      To the extent transferable and to the extent primarily related to the

               Purchased Assets, the full benefit of all representations, warranties, guarantees,

               indemnities, undertakings, certificates, covenants, agreements and all security

               therefor received by the Debtor in connection with the Purchased Assets.

(collectively, the “Purchased Assets”).




                                                 3
Case 19-51291-tnw       Doc 121     Filed 12/18/19 Entered 12/18/19 11:36:26           Desc Main
                                   Document      Page 4 of 5



       6.      The Purchased Assets were subsequently purchased by David Shutvet, Riva

Wilkins, Gary Nerlinger, Patricia Gilchrist, Lyle Gillman, Bob Barnard, Arthur Mellon and

William Freeman (the “Equity Security Holders”) or their assigns (collectively, the “Successful

Bidder”) for the price of Seventy-Six Thousand Dollars and No Cents ($76,000.00). A true and

accurate copy of the revised asset purchase agreement sent to counsel for the Successful Bidder

on December 17, 2019 is attached hereto as Exhibit 2.

       7.      As demonstrated by the email attached hereto as Exhibit 3, Counsel for the

Successful Bidder has represented that he has no changes to the December 17, 2019 asset purchase

agreement and that he is circulating the same to his clients for execution. As soon as the Trustee

receives the fully executed asset purchase agreement from the Successful Bidder, he will

supplement the record in this case and separately file the same herein.

       8.      The sum of net sale proceeds to be received by the Trustee on behalf of the chapter

7 bankruptcy estate is $76,000.00. This amount will be reduced by the amount owed to the

Trustee’s counsel for representation in this case and for reimbursement of the Trustee’s expenses.

       Dated: December 18, 2019

                                                     /s/ James D. Lyon
                                                     JAMES D. LYON, CHAPTER 7 TRUSTEE
                                                     FOR THE BANKRUPTCY ESTATE OF
                                                     GIGA ENTERTAINMENT MEDIA, INC.


                                                     Respectfully submitted,

                                                     STOLL KEENON OGDEN PLLC

                                                     /s/ Adam M. Back
                                                     Adam M. Back, KY Bar No. 91003
                                                     Jessica L. Middendorf, KY Bar No. 94740
                                                     300 West Vine Street, Suite 2100
                                                     Lexington, Kentucky 40507-1801
                                                     Phone: (859) 231-3000


                                                4
Case 19-51291-tnw         Doc 121    Filed 12/18/19 Entered 12/18/19 11:36:26         Desc Main
                                    Document      Page 5 of 5



                                                    adam.back@skofirm.com
                                                    jessica.middendorf@skofirm.com

                                                    COUNSEL FOR THE CHAPTER 7
                                                    TRUSTEE

                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and accurate copy of the foregoing was filed
electronically via the Court’s CM/ECF system and served upon all parties registered to receive
notices of same on December 18, 2019.

                                                    /s/ Adam M. Back
                                                    COUNSEL FOR THE CHAPTER 7
                                                    TRUSTEE

123717.164814/8099986.1




                                               5
